 



Exhibit 10.2
CARMIKE CINEMAS, INC.
2006 CASH BONUS TARGETS FOR THE NAMED EXECUTIVE OFFICERS

          Named Executive Officer   2006 Bonus Target (1)
 
       
Michael W. Patrick

  $ 425,000 (2)
President, Chief Executive Officer and Chairman of the Board of Directors
       
 
       
Fred W. Van Noy

  $ 125,000  
Senior Vice President and Chief Operating Officer
       
 
       
Lee Champion (3)

  $ 75,000  
Senior Vice President, General Counsel and Secretary
       
 
       
Richard B. Hare (3)

  $ 137,500  
Senior Vice President — Finance, Treasurer and Chief Financial Officer
       
 
       
Anthony J. Rhead

  $ 125,000  
Senior Vice President — Film and Secretary
       

 

(1)   A portion of the bonus target is tied to the achievement of specified
levels of bonus EBITDA; and a portion of the bonus target is tied to
non-financial objectives. Depending on actual performance, the actual bonus may
be more or less than the target amount.   (2)   Mr. Patrick’s bonus target is
set pursuant to the terms of his employment agreement with the Company effective
as of January 31, 2002.   (3)   The Company expects Mr. Hare and Mr. Champion to
be named executive officers for the fiscal year ended December 31, 2006.

 